DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, Fig. 32 consists of a flow chart of numbers and empty boxes. The illustrations are not descriptive to the claimed invention as provided. The flowcharts do not provide enough information to understand the associated invention without having to reference the disclosure.
Further, many of the drawings are poor quality, blurry and/or difficult to understand the information. Figs. 2C- 2D for example, due to the blurry and low quality of the graphs depicted it is difficult to understand the x and y-axis information as well as the graph labels. Fig. 4C the image is very noisy and difficult to understand that the images are supposed to be depicting changes due to treatment. Fig. 7C is further example of blurry and low-quality images while 7A-B and D the graph information are blurry and difficult to read. Examiner is provided just a few examples of drawing issues. Applicant is suggested to review drawings for quality and illegibility of information.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3,9,12-13,15,17-18,21,23,27,29-30,32,34,36,40,44 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regards to claim 1 limitation “…and a -3db beam volume of at least 0.5 cm3…” the specification does not disclose the beam volume with respect to db, rather beam profile waist is described with regards to db [0069] and the beam volume is disclosed with respect to cm3. The specification and claim language do not disclose similar teachings. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims	1,3,9,12-13,15,17-18,21,23,27,29-30,32,34,36,40,44 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear the metes and bounds of “-3db beam volume of at least 0.5 cm3…”. Examiner using the broadest reasonable interpretation from the teachings of the Specification will interpret “-3db” with reference to noise loss of a system.
Regarding Claim 1, the system components of a processor, one or more ultrasound transducers and probe are unclear the connection to a therapy system as no mention of therapy is disclosed in the main body of the claim, only in the preamble. The system components do not correlate to “therapy” disclosed in the preamble. It is unclear what the probe in limitation, “…probe coupled to the processor configured to monitor the patient” is “configured to monitor”. 
Regarding Claim 3, the metes and bounds of limitation “…within a range of at least about 0.5 cm3…” are unclear. The term “range” infers an upper and lower bound, which would make the claim indefinite as no upper bound is disclosed. Yet, a secondary interpretation can be inferred from Specification [0007] where the term “range” is actually “at a rate of”. Examiner using broadest reasonable interpretation will interpret the limitation as “…scan tissue volumetrically at a rate of at least about 0.5 cm3…”.
Regarding Claim 17, the term “optionally” renders the scope of the claim unclear. It is unclear if the limitations proceeding “optionally” are pertinent to the claimed invention and must be considered or not. The metes and bounds of the claim are unclear.
Regarding Claim 23, the claim is dependent on canceled claim 22, the scope of the claim and its metes and bounds are unclear.  Examiner will interpret claim 23 as depending on Claim 21.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Based on the 112(b) interpretation the limitation “…scan tissue volumetrically at a rate of at least about 0.5 cm3…” is disclosed with identical language in Claim 1, and as such does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 55 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanghvi (U.S. 20100092424, April 15, 2010)(hereinafter, “Sanghvi”)
Regarding Claim 55, Sanghvi teaches: A method of treating a patient ([0068]; [0070]), the method comprising: administering an immunopriming energy selected from the group consisting of Irreversible Electroporation (IRE), Microwave, Low-Intensity Focused Ultrasound (LOFU), High-Intensity Focused Ultrasound (HIFU), Radiofrequency energy and cryotherapy (“Various methods may be used to treat the diseased tissue, including HI-HIFU treatment, immunotherapy, chemotherapy, or surgery. In one embodiment, HI-HIFU treatment is used to non-invasively treat the diseased tissue.” [0070]; chemotherapy [0079]; immunotherapy [0083-0084]); and administering an immunotherapy selected from the group consisting of dendritic cell targeted therapy, effector T cell targeting, immune checkpoint inhibition (“…administration of anti-CTLA4 antibodies after the HIFU treatment down-regulate regulatory T cells, thereby augmenting the tumor-specific immune response. In another embodiment, administration of 4-1BBL enhances the CTL effector and memory T cells. In still another embodiment, a variety of CpG oligonucleotides are used with the HIFU treatment to enhance the innate immunity after treatment. CpG oligonucleotides induce DC maturation and break tolerance to tumor antigens.” [0078]; “As represented by 402 in FIG. 4, the patient's immune system is prepared to be receptive to tumor antigens. Exemplary preparation is the use of cytokines to stimulate the production of dendritic cells. The tumor region, such as the prostate, is subjected to LO-HIFU treatment 404. As an alternative, the tumor region can be subjected to HI-HIFU or to a combination of LO-HIFU and HI-HIFU. The treatment releases cellular material from the tumor cells, including heat shock proteins and antigenic lysates. One or more immunotherapy techniques 406 are applied to precisely stimulate the immune system response.” [0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12, 15, 18, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi (U.S. 20100092424, April 15, 2010)(hereinafter, “Sanghvi”) in view of Foley (U.S. 20100234728, September 16, 2010)(hereinafter, “Foley”) and Amble et. al. (U.S 20140276069, September 18, 2014)(hereinafter, “Amble”).
Regarding Claim 1, Sanghvi teaches: An acoustic priming therapy system (Fig. 1, element 100, HIFU system, [0039]) comprising: a processor (fig. 1, element 108, controller, [0039]); one or more ultrasound transducers coupled to the processor (Fig.1, element 104, transducer member, [0039]), the ultrasound transducers configured to produce one or more ultrasound beams such that the frequency waveform of the one or more ultrasound beams has a spatial peak temporal average acoustic output intensity (Ispia) of between 10 and 900 W/cm2 ([0037-0038];[0041]; [0044]; [0052]; [0092];[0106]); and a probe coupled to the processor the probe configured to monitor the patient (Fig. 1, element 102, probe, [0038-0039];[0043])
Sanghvi is silent with regards to: a -3dB beam volume of at least 0.5 cm3  and wherein the processor and the ultrasound transducer are configured to scan tissue volumetrically at a rate of at least about 0.5 cm3 per second.
Foley in the field of ultrasound systems teaches: “This scanning technique can be used to achieve relatively large volumes of affected tissue relatively quickly (for example, the empirical studies employed a scanning rate of about 0.5-0.6 mm/second with HIFU durations of about 36 seconds). Previous techniques for inducing necrosis in tumors via HIFU have required relatively long treatment times. Using this scanning technique, even large sized tumors could be treated in a matter of seconds or minutes. Prior art methods of using HIFU for tumor treatment report treatment times of several minutes to hours to achieve large volumes (greater than 1 cubic centimeter) of necrosis, because they rely on the formation of several individual lesions approximately 1 mm.times.1 cm stacked next to each other. The duration of HIFU to form each lesion may be 5 seconds, but the time between each lesion formation is about 2 minutes.” [0166].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanghvi to a beam volume of at least 0.5 cm3  and wherein the processor and the ultrasound transducer are configured to scan tissue volumetrically at a rate of at least about 0.5 cm3 per second as taught in Foley to decrease the ultrasound procedure time a patient has to undergo to obtain comparable results (Foley, [0166]).
Amble in the field of ultrasound systems teaches: “Higher frequencies are in principle more desirable, since they provide higher resolution. However, tissue attenuation limits how high the frequency can be for a given penetration distance. Thus, it is not desirable that the ultrasound frequency be arbitrarily increased to get improved resolution, as the corresponding signal experiences an attenuation of about 1 dB/cm MHz According to an example, for a 10-MHz ultrasound signal and a penetration depth of 5 cm, the round-trip signal has been attenuated by 5.times.2.times.10=100 dB. Thus, in order to accommodate an instantaneous dynamic range of about 60 dB at any location, the required dynamic range would be about 160 dB which may correspond to a voltage dynamic range of 100 million to 1.” [0006]; “…cable mismatch and cable losses of the micro-coaxial cables directly contribute to the noise figure (NF) of conventional ultrasound machines as a whole. For example, if the loss of the cable at a particular frequency is 2 dB, then the NF is degraded by 2 db. As a result, the first amplifier after the cable will have to have a noise figure that is 2 dB lower than would be associated with a lossless cable.” [0008].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanghvi such that the noise loss would be -3dB as taught in Amble for improved resolution (Amble, [0006]). The specific noise loss rate would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Since the combinational system of Sanghvi and Foley provided the overall system requirements as in the claim limitations, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 3, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above. 
Sanghvi is silent with regards to: wherein the processor and the ultrasound transducer are configured to scan tissue volumetrically within a range of at least about 0.5 cm3 per second.
Foley in the field of ultrasound systems teaches: “This scanning technique can be used to achieve relatively large volumes of affected tissue relatively quickly (for example, the empirical studies employed a scanning rate of about 0.5-0.6 mm/second with HIFU durations of about 36 seconds). Previous techniques for inducing necrosis in tumors via HIFU have required relatively long treatment times. Using this scanning technique, even large sized tumors could be treated in a matter of seconds or minutes. Prior art methods of using HIFU for tumor treatment report treatment times of several minutes to hours to achieve large volumes (greater than 1 cubic centimeter) of necrosis, because they rely on the formation of several individual lesions approximately 1 mm.times.1 cm stacked next to each other. The duration of HIFU to form each lesion may be 5 seconds, but the time between each lesion formation is about 2 minutes.” [0166].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanghvi to a beam volume of at least 0.5 cm3  and wherein the processor and the ultrasound transducer are configured to scan tissue volumetrically at a rate of at least about 0.5 cm3 per second as taught in Foley to decrease the ultrasound procedure time a patient has to undergo to obtain comparable results (Foley, [0166]).
Regarding Claim 9, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above.
Sanghvi teaches: wherein the average acoustic output intensity is within a range from about 20 W/cm2 to about 500 W/cm2 ([0037-0038];[0041]; [0044]; [0052]; [0092];[0106]).
Regarding Claim 12, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above. 
Sanghvi teaches: further comprising a linkage coupled to the one or more ultrasound transducers, the processor coupled to the linkage and configured with instructions to move the one or more ultrasound transducers to a plurality of locations (“The probes used for applying the energy may be extracorporeal, intra-cavity, percutaneous, or applied in an open surgery. These probes may be applied by manual/direct position with image guidance (e.g. visual, video, ultrasound, MRI, etc.), by robotic means with image guidance, or by some combination of manual/direct and robotic. An exemplary type of treatment is HIFU which is capable of delivering both "high" and "low" energy to a targeted region. An example is a HIFU probe introduced laparoscopically to treat (with "low" or "high" energy) a renal tumor that is guided by both video feedback using the image provided by the laparoscope as well as ultrasound guided using the mechanically controlled (robotic) ultrasound transducer within the HIFU probe.” [0038]).
Regarding Claim 15, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above.
Sanghvi teaches: wherein the processor is configured to control an orientation of the ultrasound transducer at each of the plurality of locations in order to align the ultrasound transducer with a surface of a skin of the patient at each of the plurality of locations (“The probes used for applying the energy may be extracorporeal, intra-cavity, percutaneous, or applied in an open surgery. These probes may be applied by manual/direct position with image guidance (e.g. visual, video, ultrasound, MRI, etc.), by robotic means with image guidance, or by some combination of manual/direct and robotic. An exemplary type of treatment is HIFU which is capable of delivering both "high" and "low" energy to a targeted region. An example is a HIFU probe introduced laparoscopically to treat (with "low" or "high" energy) a renal tumor that is guided by both video feedback using the image provided by the laparoscope as well as ultrasound guided using the mechanically controlled (robotic) ultrasound transducer within the HIFU probe.” [0038]; “An exemplary HIFU System 100 is shown in FIG. 1. HIFU System 100 includes a probe 102 having a transducer member 104, a positioning member 106, a controller 108 operably coupled to probe 102 and the positioning member 106, a user input device 110 (such as keyboard, trackball, mouse, and/or touch screen), and a display 112. Probe 102 is operably connected to controller 108 through positioning member 106. However, as indicated by line 105 probe 102 may be directly connected with controller 108. Positioning member 106 is configured to linearly position transducer member 104 along directions 113, 114 and to angularly position transducer member 104 in directions 115, 116.” [0039]).
Regarding Claim 18, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above.
Sanghvi teaches: wherein the processor is configured with instructions to provide a user interface to a user, the user interface comprising an image of a tumor of the patient and input treatment locations  (“An exemplary HIFU System 100 is shown in FIG. 1. HIFU System 100 includes a probe 102 having a transducer member 104, a positioning member 106, a controller 108 operably coupled to probe 102 and the positioning member 106, a user input device 110 (such as keyboard, trackball, mouse, and/or touch screen), and a display 112. Probe 102 is operably connected to controller 108 through positioning member 106. However, as indicated by line 105 probe 102 may be directly connected with controller 108. Positioning member 106 is configured to linearly position transducer member 104 along directions 113, 114 and to angularly position transducer member 104 in directions 115, 116…HIFU System 100 is configured to both image tissue and to treat tissue.” [0039]).
Regarding Claim 21, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above.
Sanghvi teaches: wherein the probe is an imaging probe or a thermometer (“…HIFU System 100 is configured to both image tissue and to treat tissue.” [0039]).
Regarding Claim 29, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above.
Sanghvi teaches: further comprising a cooling system (“The driving electronics for the HIFU driving system consist of a signal generator, RF amplifier, water circulation pump with a solid-state liquid-to-air chiller, inline water degassing system, and bolus volume adjustment for probe cooling and coupling, a USB-based computer/amplifier interface, and a laptop computer for HIFU on/off and power control, all housed in one unit.” [0045]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, Foley and Amble as applied to claim 12 above, and further in view of Herring (U.S. 20170311804, EFD July 14, 2017)(hereinafter, “Herring”).
Regarding Claim 13, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above.
Sanghvi does not explicitly teach: wherein the linkage comprises a robotic arm comprising a plurality of joints, each of the plurality of joints coupled to an actuator to control an angle of the joint and wherein the processor is configured with instructions to determine a plurality of angles of the plurality of joints to direct the ultrasound beam to the plurality of locations.
Herring in the field of ultrasound systems teaches: “The acoustic detector 1004 is located on a platform 1006. An adjustable arm 1008 extends from and is attached to the acoustic detector 1004 at one end and to a housing 1010 that houses the coherent acoustic source 1012 and the focusing mirror 1014. Three gantry attachments 1016, 1017, 1018 are attached to the adjustable arm 1008 to position the device 1002 on the person or alternatively, three gantries are above the device to adjust the position of the patient. One gantry 1016 allows for length adjustment as the adjustable arm 1008 has a first section 1020 that is telescopically engaged to the second section 1022. The second and third gantry 1017, 1018 control rotation of the housing 1010 about the adjustable arm 1008. A suitable pivot joint 1024 connects the housing 1010 to the adjustable arm 1008. Two actuators (goniometers) 1026, 1028 are under control of a computing device and are used to ensure that the beam is correctly focused and to allow for imaging in the three dimensions. One control positioning of the detector and the other controls positioning of the source. Note that the focusing mirror can be replaced with a focusing lens. The detector 1004 is anticipated to be about 10 cm×10 cm in area. A vector network analyzer in electronic communication with each of the coherent acoustic source and the acoustic detector.” [0100].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Sanghvi a robotic arm comprising a plurality of joints, each of the plurality of joints coupled to an actuator to control an angle of the joint and wherein the processor is configured with instructions to determine a plurality of angles of the plurality of joints to direct the ultrasound beam to the plurality of locations as taught in Herring “to ensure that the beam is correctly focused and to allow for imaging in the three dimensions” (Herring, [0100]).

Claims 17, 27, 36, 40, 44 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, Foley, Amble and Sumi (U.S. 20040034304, February 19, 2004)(hereinafter, “Sumi”).
Regarding Claim 17, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above.
Sanghvi  teaches: further comprising a user input for a user to specify an adjunct therapy to be combined with the ultrasound treatment (“An exemplary HIFU System 100 is shown in FIG. 1. HIFU System 100 includes a probe 102 having a transducer member 104, a positioning member 106, a controller 108 operably coupled to probe 102 and the positioning member 106, a user input device 110 (such as keyboard, trackball, mouse, and/or touch screen), and a display 112.” [0039]), and optionally wherein the adjunct therapy is selected from the group consisting of radiotherapy, chemotherapy, immunotherapy, Irreversible Electroporation (IRE), Microwave therapy, Low- Intensity Focused Ultrasound (LOFU), and High-Intensity Focused Ultrasound (HIFU), 
and optionally wherein the output time comprises a time window for the adjunct therapy (“The probes used for applying the energy may be extracorporeal, intra-cavity, percutaneous, or applied in an open surgery. These probes may be applied by manual/direct position with image guidance (e.g. visual, video, ultrasound, MRI, etc.), 
by robotic means with image guidance, or by some combination of manual/direct and robotic. An exemplary type of treatment is HIFU which is capable of delivering both "high" and "low" energy to a targeted region. An example is a HIFU probe introduced laparoscopically to treat (with "low" or "high" energy) a renal tumor that is guided by both video feedback using the image provided by the laparoscope as well as ultrasound guided using the mechanically controlled (robotic) ultrasound transducer within the HIFU probe.” [0038]; “Various methods may be used to treat the diseased tissue, including HI-HIFU treatment, immunotherapy, chemotherapy, or surgery. In one embodiment, HI-HIFU treatment is used to non-invasively treat the diseased tissue.” [0070]; chemotherapy [0079]; immunotherapy [0083-0084]).
Sanghvi does not explicitly teach: wherein the processor is configured with instructions to record a time of treatment of the ultrasound beam to the tissue and output a time for the adjunct therapy.
Sumi in the field of ultrasound systems for measuring mechanical properties teaches: “The consumed electric energy, the time course of electric energy can also be measured by using electric power meter and tissue physical parameters (tissue electric impedance, mechanical impedance, etc.). The temperature, or the time course of temperature can also be measured by using usual temperature monitoring method, thermo coupler, etc. By measuring these spatial distributions, not only effectiveness of treatment can be monitored, but also safety and reliability can be obtained. These monitoring data can be utilized for dynamic electronic digital control or mechanical control of beam focus position, treatment interval, ultrasound beam power, ultrasound beam strength, transmit term, transmit interval, beam shape (apodization), etc. Thus, these monitoring data can be utilized to improve the efficiency of the treatment.” [0951]; “That is, when the lesion is detected, the treatment probe is held at the present position. From the image memorized at the DSC 38, the controller 41 obtains the delay time to provide the drive pulse to each oscillator of the treatment transducer. Then, the controller outputs the obtained time delays into the treatment wave delay circuit 22, by which the lesion part is focused. The strength of the ultrasound beam can be controlled. The lesion part is heated. The lesion part degenerates. The treatment can also be carried out by observing 3D ultrasound image. Controlled of treatment ultrasound beam can be beam focus position, treatment interval, ultrasound beam power, ultrasound beam strength, transmit term, transmit interval, beam shape (apodization), etc.” [0958].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in Sanghvi to be configured with instructions to record a time of treatment of the ultrasound beam to the tissue and output a time for the therapy as taught in Sumi to monitor data that can be utilized in improving the efficiency of treatment (Sumi, [0951]). 
Regarding Claim 27, the references Sanghvi, Foley, Amble and Sumi substantially teach the claim limitations as noted above.
Sanghvi does not explicitly teach: wherein the probe comprises a separate transducer that measures ultrasound.
Sumi in the field of ultrasound systems for measuring mechanical properties teaches: “The consumed electric energy, the time course of electric energy can also be measured by using electric power meter and tissue physical parameters (tissue electric impedance, mechanical impedance, etc.). The temperature, or the time course of temperature can also be measured by using usual temperature monitoring method, thermo coupler, etc. By measuring these spatial distributions, not only effectiveness of treatment can be monitored, but also safety and reliability can be obtained. These monitoring data can be utilized for dynamic electronic digital control or mechanical control of beam focus position, treatment interval, ultrasound beam power, ultrasound beam strength, transmit term, transmit interval, beam shape (apodization), etc. Thus, these monitoring data can be utilized to improve the efficiency of the treatment.” [0951]; “That is, when the lesion is detected, the treatment probe is held at the present position. From the image memorized at the DSC 38, the controller 41 obtains the delay time to provide the drive pulse to each oscillator of the treatment transducer. Then, the controller outputs the obtained time delays into the treatment wave delay circuit 22, by which the lesion part is focused. The strength of the ultrasound beam can be controlled. The lesion part is heated. The lesion part degenerates. The treatment can also be carried out by observing 3D ultrasound image. Controlled of treatment ultrasound beam can be beam focus position, treatment interval, ultrasound beam power, ultrasound beam strength, transmit term, transmit interval, beam shape (apodization), etc.” [0958].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe in Sanghvi to be a separate transducer that measures ultrasound as taught in Sumi to monitor data that can be utilized in improving the efficiency of treatment (Sumi, [0951]). 
Regarding Claim 36, the references Sanghvi, Foley, Amble and Sumi substantially teach the claim limitations as noted above.
Sanghvi teaches: wherein the adjunct therapy is LOFU (“The probes used for applying the energy may be extracorporeal, intra-cavity, percutaneous, or applied in an open surgery. These probes may be applied by manual/direct position with image guidance (e.g. visual, video, ultrasound, MRI, etc.), by robotic means with image guidance, or by some combination of manual/direct and robotic. An exemplary type of treatment is HIFU which is capable of delivering both "high" and "low" energy to a targeted region. An example is a HIFU probe introduced laparoscopically to treat (with "low" or "high" energy) a renal tumor that is guided by both video feedback using the image provided by the laparoscope as well as ultrasound guided using the mechanically controlled (robotic) ultrasound transducer within the HIFU probe.” [0038]).
Regarding Claim 40, the references Sanghvi, Foley, Amble and Sumi substantially teach the claim limitations as noted above.
Sanghvi teaches: wherein the adjunct therapy is HIFU (“Various methods may be used to treat the diseased tissue, including HI-HIFU treatment, immunotherapy, chemotherapy, or surgery. In one embodiment, HI-HIFU treatment is used to non-invasively treat the diseased tissue.” [0070]; chemotherapy [0079]; immunotherapy [0083-0084]).
Regarding Claim 44, the references Sanghvi, Foley, Amble and Sumi substantially teach the claim limitations as noted above.
Sanghvi teaches: wherein the adjunct therapy is chemotherapy (“Various methods may be used to treat the diseased tissue, including HI-HIFU treatment, immunotherapy, chemotherapy, or surgery. In one embodiment, HI-HIFU treatment is used to non-invasively treat the diseased tissue.” [0070]; chemotherapy [0079]; immunotherapy [0083-0084]).
Regarding Claim 50, the references Sanghvi, Foley, Amble and Sumi substantially teach the claim limitations as noted above.
Sanghvi teaches: wherein the adjunct therapy is immunotherapy (“Various methods may be used to treat the diseased tissue, including HI-HIFU treatment, immunotherapy, chemotherapy, or surgery. In one embodiment, HI-HIFU treatment is used to non-invasively treat the diseased tissue.” [0070]; chemotherapy [0079]; immunotherapy [0083-0084]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, Foley, Amble and Fenn et. al. (U.S. 20030055471, March 20, 2003)(hereinafter, “Fenn”).
Regarding Claim 23, the references Sanghvi, Foley and Amble substantially teach the claim limitations as noted above.
Sanghvi does not teach: wherein the thermometer is a thermocouple or a fiber optic temperature probe.
Fenn in the field of ultrasound therapy and treatment systems teaches a fiber optic probe [0151][0155].
Therefore, it would be obvious to one of ordinary skill in the art to modify Sanghvi to include a fiber optic temperature probe as taught in Fenn for greater accuracy and faster response times with temperature measurement capabilities.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, Foley, Amble and Sumi as applied to claim 17 above, and further in view of Kretzmer et. al. (U.S. 20100106005, April 29, 2010)(hereinafter, “Kretzmer”).
Regarding Claim 30, the references Sanghvi, Foley, Amble and Sumi substantially teach the claim limitations as noted above.
Sanghvi does not teach: wherein the adjunct therapy is radiotherapy.
Kretzmer in the field of guided radiotherapy and therapy systems teaches: “a radiotherapy delivery system for delivering radiotherapy treatment to the target tissue region; and (c) an X-ray, CT or radiographic imaging system operable within the radiotherapy delivery system for generating a three-dimensional image of the target tissue region. The markings generated on the target tissue region by the MRI-guided HIFU are visible in the image generated by the X-ray imaging system. The image generated by the X-ray imaging system guides the location of the radiotherapy treatment delivered to the target tissue region.” [0006]; “If ultrasound and/or MRI imaging is used for radiation therapy planning and follow-up treatment, then the tagging of the tumors using MRI-guided HIFU is effective for registration and verification of successful treatment. In an exemplary embodiment, markings made by HIFU treatment are encoded for future use since many patients receiving radiotherapy may also receive HIFU treatment as an adjunct to radiation and chemotherapy.” [0020]; 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjunct therapy in Sanghvi to be radiotherapy for effective “… treatment and reduction of tumor growth within a particular anatomy.” (Kretzmer, [0017]). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, Foley, Amble and Sumi as applied to claim 17 above, and further in view of Weadock (U.S. 20150141810, May 21, 2015)(hereinafter, “Weadock”).
Regarding Claim 32, the references Sanghvi, Foley, Amble and Sumi substantially teach the claim limitations as noted above.
Sanghvi does not teach: wherein the adjunct therapy is IRE.
Weadock in the field of pulmonary treatment systems teaches therapy method IRE [0056].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjunct therapy in Sanghvi to be IRE as taught in Weadock “…for destroying cells while avoiding some of the negative complications of heat-inducing therapies. In particular, IRE destroys cells without the use of heat and does not destroy the extracellular matrix.” (Weadock, [0056]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, Foley, Amble and Sumi as applied to claim 17 above, and further in view of Fenn.
Regarding Claim 34, the references Sanghvi, Foley, Amble and Sumi substantially teach the claim limitations as noted above.
Sanghvi does not teach: wherein the adjunct therapy is microwave therapy.
Fenn in the field of ultrasound therapy and treatment systems teaches: “According to one embodiment of the invention, a focused microwave phased array thermotherapy session can be administered on the same day as the administration of the first, second, and third course of pre-operative AC chemotherapy or within 36 hours of administration of AC chemotherapy.” [0086]; “Microwave energy from hyperthermia applicators, in the near field of a body, radiates as a spherical wave with the electric-field amplitude varying, in part, as the inverse of the radial distance r from the applicator. Additionally, the amplitude decays as an exponential function of the product of the attenuation constant .alpha. of the body tissue and the distance d traversed (or depth) within the body.” [0126].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjunct therapy in Sanghvi to be microwave therapy to treat high-water and/or high-ionic content such as benign lesions (i.e. cysts), fibroadenomas, fibrosis,  fibroadrosis, and epitheliosis (Fenn, [0073]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793